UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08002 Korea Equity Fund, Inc. (Exact name of registrant as specified in charter) Two World Financial Center, Building B, New York, New York (Address of principal executive offices) (Zip code) Mr. Masashi Terachi Korea Equity Fund, Inc. Two World Financial Center, Building B New York, New York 10281 (Name and address of agent for service) Registrant's telephone number, including area code:(800) 833-0018 Date of fiscal year end: October 31 Date of reporting period: July 1, 2011 – June 30, 2012 PROXY VOTING REPORT FOR THE PERIOD JULY 1, 2, 2012 KOREA EQUITY FUND(A/C 8148009) SEC. ID COMPANY NAME MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES SAMSUNG CARD CO LTD 11-Aug-11 EGM Vote For the Proposal 1 Election of inside director Hyeon Seong Cheol MGMT WITH MANAGEMENT KOREA AEROSPACE INDS LTD 17-Aug-11 EGM Vote For All Proposals 1 Amendment of articles of incorp. MGMT WITH MANAGEMENT 2 Election of director Gim Hong Gyeo Ng, Gim Byeon Gil, Gu Yeong Bo, Gwon O Hyeong, I Hyeon Cheol MGMT WITH MANAGEMENT 3 Grant of stock option MGMT WITH MANAGEMENT HANATOUR SVC INC 01-Sep-11 EGM Vote For the Proposal 1 Approval of conditional delisting from Kosdaq MGMT WITH MANAGEMENT 2 Approval of the stock purchase option MGMT WITH MANAGEMENT HIMART CO LTD 30-Nov-11 EGM Vote For the Proposal 1 Election of director (inside director): You Kyung Sun MGMT WITH MANAGEMENT SAMSUNG FIRE & MAR INS 07-Feb-12 EGM Vote Against the Proposal 1 Election of director Gim Chang Su, Jeon Yong Bae MGMT AGAINST MANAGEMENT KT & G CORP 24-Feb-12 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Election of Outside Directors: Wonyong Kim, Inho Kim and Wonik Son MGMT WITH MANAGEMENT 3 Election of Audit Committee Member: Wonik Son MGMT WITH MANAGEMENT 4 Approval of remuneration for Director MGMT WITH MANAGEMENT GS RETAIL CO LTD 16-Mar-12 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Amendment of articles of Incorp. MGMT WITH MANAGEMENT 3 Election of director: Jo Yoon Seong MGMT WITH MANAGEMENT 4 Approval of remuneration for director MGMT WITH MANAGEMENT HOTEL SHILLA LTD. 16-Mar-12 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Election of directors: Internal Candidate: Han In Gyu, External Candidates: Mo Cheol Min, Choi Hyun Cheol MGMT WITH MANAGEMENT 3 Approval of remuneration for director MGMT WITH MANAGEMENT 4 Approval of remuneration for auditor MGMT WITH MANAGEMENT HYUNDAI MOBIS 16-Mar-12 AGM Vote For All except Vote Against 3, 4 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Amendment of the articles of incorporation MGMT WITH MANAGEMENT 3 Election of director Choi Byeong Cheol election of outside directors Lee Woo Il, Gim Gi Chan MGMT AGAINST MANAGEMENT 4 Election of the members of audit committee Lee Woo Il, Gim Gi Chan MGMT AGAINST MANAGEMENT 5 Approval of remuneration limit of directors MGMT WITH MANAGEMENT HYUNDAI MOTOR CO 16-Mar-12 AGM Vote For All Proposals 1 Approve appropriation of income and dividends of KRW 1,750 per Common Share, KRW 1,800 per Preferred Share 1, KRW 1,850 per Preferred Share 2, and KRW 1,800 per Preferred Share 3 MGMT WITH MANAGEMENT 2 Election of director: Gim Chung Ho, Yun Gap Han, Gang Il Hyeong, Im Yeong Cheol MGMT WITH MANAGEMENT 3 Election of audit committee member: Gang Il Hyeong, Im Yeong Cheol MGMT WITH MANAGEMENT 4 Amendment of articles of incorp MGMT WITH MANAGEMENT 5 Approval of remuneration for director MGMT WITH MANAGEMENT KT SKYLIFE CO LTD 16-Mar-12 AGM Vote For All Proposals 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Approval of partial amendment to articles of incorporation MGMT WITH MANAGEMENT 3 Election of inside directors: Mun Jae Cheol and Nam Gyu Taek. Election of outside directors: Gang Sin Cheol and I Jun Sam MGMT WITH MANAGEMENT 4 Approval of limit of remuneration for directors MGMT WITH MANAGEMENT 5 Approval of limit of remuneration for auditors MGMT WITH MANAGEMENT 6 Approval of stock option MGMT WITH MANAGEMENT LG CHEM LTD 16-Mar-12 AGM Vote For All except Vote Against 2 1 Approve Appropriation of Income and Dividends of KRW 4,000 per Common Share and KRW 4,050 per Preferred Share MGMT WITH MANAGEMENT 2 Amend Articles of Incorporation MGMT AGAINST MANAGEMENT 3 Elect Four Inside Directors, One Non- Independent Non-Executive Director, and Two Outside Directors: Gim Ban Seok, Bak Jin Su, Bak Yeong Gi, Gwon Yeong Su, Jo Jun Ho, Gim Jang Ju, Gim Jin Gon MGMT WITH MANAGEMENT 4 Approve Total Remuneration of Inside Directors and Outside Directors MGMT WITH MANAGEMENT MANDO CORP 16-Mar-12 AGM Vote For All Proposals 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Approval of partial amendment to articles of incorporation MGMT WITH MANAGEMENT 3 Election of directors .(2 inside directors: Mong Won Jung , Il Mo Sung, 5 outside directors: in Chul Kim, Sung Pil Hong, Wan Ju, Young Soo Kim, Myung Ho Sunwoo) MGMT WITH MANAGEMENT 4 Election of audit committee members .(3 outside directors: in Chul Kim, Wan Ju, Myung Ho Sunwoo) MGMT WITH MANAGEMENT 5 Approval of limit of remuneration for directors MGMT WITH MANAGEMENT SAMSUNG C&T CORP 16-Mar-12 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Election of directors: I Jong Uk, I Hyeon Su, Jeong Gyu Jae, Yun Chang Hyeon, Sang Yeong Jo MGMT WITH MANAGEMENT 3 Election of audit committee members: I Jong Uk, Jeong Gyu Jae, Yun Chang Hyeon MGMT WITH MANAGEMENT 4 Approval of remuneration for director MGMT WITH MANAGEMENT SAMSUNG CARD CO LTD 16-Mar-12 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Election of director Song Seung Hwan MGMT WITH MANAGEMENT 3 Election of audit committee member Cha Eun Yeong MGMT WITH MANAGEMENT 4 Approval of remuneration for director MGMT WITH MANAGEMENT SAMSUNG ELECTRONICS CO LTD 16-Mar-12 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT Election of outside directors: Mr. Dong Min Yoon, Dr. Han-joong Kim, and Dr. Byeong Gi Lee MGMT WITH MANAGEMENT Election of inside directors: Mr. Geesung Choi, Dr. Oh-Hyun Kwon, and Mr. Juhwa Yoon MGMT WITH MANAGEMENT Election of the members of audit committee: Mr. Dong-Min Yoon and Dr. Han-joong Kim MGMT WITH MANAGEMENT 3 Approval of remuneration for director MGMT WITH MANAGEMENT 4 Approval of split-off approval of physical division MGMT WITH MANAGEMENT SAMSUNG ENG CO LTD 16-Mar-12 AGM Vote For All Proposals 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Election of director Jang Ji Jong MGMT WITH MANAGEMENT 3 Election of the member of audit committee Gim Sang Hoon MGMT WITH MANAGEMENT 4 Approval of remuneration limit for directors MGMT WITH MANAGEMENT FINETEC CORP 22-Mar-12 AGM Vote For All except Vote Against 2, 6 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Amendment of articles of incorporation MGMT AGAINST MANAGEMENT Election of director Baek Jeong Ho MGMT WITH MANAGEMENT Election of director U Yong Hwan MGMT WITH MANAGEMENT Election of outside director Gim Yeong Gyun MGMT WITH MANAGEMENT 4 Approval of remuneration for director MGMT WITH MANAGEMENT 5 Approval of remuneration for auditor MGMT WITH MANAGEMENT 6 Amendment of articles on retirement allowance for director MGMT AGAINST MANAGEMENT CELLTRION INC 23-Mar-12 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Amendment of articles of incorp. MGMT WITH MANAGEMENT Election of inside director: Jungjin Seo MGMT WITH MANAGEMENT Election of other non-executive director: Kyungho Lee MGMT WITH MANAGEMENT Election of outside director: Dongil Kim MGMT WITH MANAGEMENT Election of outside director: Yosep Lee MGMT WITH MANAGEMENT Election of outside director:Kyunsuk Cho MGMT WITH MANAGEMENT 4 Election of audit committee member Gim Dong Il, I Yo Seb, Jo Gyun Seok MGMT WITH MANAGEMENT 5 Approval of remuneration for director MGMT WITH MANAGEMENT 6 Grant of stock option MGMT WITH MANAGEMENT CRUCIALTEC CO LTD 23-Mar-12 AGM Vote For All Except Vote Against 2 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Amendment of articles of incorp MGMT AGAINST MANAGEMENT 3 Election of director Jeong Byeong Cheol MGMT WITH MANAGEMENT 4 Approval of remuneration for director MGMT WITH MANAGEMENT 5 Approval of remuneration for auditor MGMT WITH MANAGEMENT DUK SAN HI METAL CO 23-Mar-12 AGM Vote For All Except Vote Against 1, 2, 7 1 Approval of financial statements MGMT AGAINST MANAGEMENT 2 Amendment of articles of incorp MGMT AGAINST MANAGEMENT Election of inside director I Jun Ho MGMT WITH MANAGEMENT Election of inside director Gang Byeong Ju MGMT WITH MANAGEMENT Election of inside director I Su Hun MGMT WITH MANAGEMENT Election of outside director Gim Yun Hui MGMT WITH MANAGEMENT 4 Approval of remuneration for director MGMT WITH MANAGEMENT 5 Approval of remuneration for auditor MGMT WITH MANAGEMENT 6 Grant of stock option MGMT WITH MANAGEMENT 7 Amendment of articles on retirement allowance for director MGMT AGAINST MANAGEMENT FILA KOREA LTD 23-Mar-12 AGM Vote For All except Vote Against 3, 5, 7 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Amendment of articles of incorporation MGMT WITH MANAGEMENT 3 Election of internal director candidate: Kiho Lee, Sanghak Han, Sunghoon Lee; election of external director candidate: Youngwoo Jung, Jungil Choi MGMT AGAINST MANAGEMENT 4 Election of auditor candidate: Kangyoun Lee MGMT WITH MANAGEMENT 5 Approval of remuneration for director MGMT AGAINST MANAGEMENT 6 Approval of remuneration for auditor MGMT WITH MANAGEMENT 7 Amendment of articles on retirement allowance for director MGMT AGAINST MANAGEMENT HANA FINANCIAL GRP 23-Mar-12 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Approval of statement of appropriation of retained earnings MGMT WITH MANAGEMENT 3 Amendment of articles of incorp MGMT WITH MANAGEMENT Election of director Gim Jeong Tae, Choe Heung Sik, Gim Jong Jun, Yu Byeong Taek, I Gu Taek, Gim Gyeong Seop, Heo No Jung, Choe Gyeong Gyu, I Sang Bin, Bak Bong Su, Hwang Deoknam MGMT WITH MANAGEMENT Election of audit committee member who is an outside director Gim Gyeong Seop, Choe Gyeong Gyu, Igu Taek, Bak Bong Su, Hwang Deok Nam MGMT WITH MANAGEMENT 5 Approval of remuneration for director MGMT WITH MANAGEMENT HITE JINRO CO 23-Mar-12 AGM Vote For All Proposals 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Approval of partial amendment to articles of incorporation MGMT WITH MANAGEMENT 3 Approval of limit of remuneration and bonus for directors MGMT WITH MANAGEMENT HYUNDAI HSN CORP 23-Mar-12 AGM Vote For All Proposals 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Election of directors: Gim In Gwon and Gim Jeong Min MGMT WITH MANAGEMENT 3 Election of audit committee member: Gim Jeong Min MGMT WITH MANAGEMENT 4 Approval of limit of remuneration for directors MGMT WITH MANAGEMENT KOREA ZINC CO LTD 23-Mar-12 AGM Vote For All Proposals 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Election of Directors Choe Chang Geol, Jang Hyeong Jin, Bak Cheong Bu, Song Jeong Ho, Gim Jong Sun MGMT WITH MANAGEMENT 3 Election of Audit Committee Member Bak Cheong Bu, Gim Jong Sun MGMT WITH MANAGEMENT 4 Approval of limit of remuneration for directors MGMT WITH MANAGEMENT LOTTE SHOPPING CO 23-Mar-12 AGM Vote For All except Vote Against 3.1, 3.3 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Amendment of articles of incorp MGMT WITH MANAGEMENT Election of outside director Gim Se Ho, I Hong Ro, Min Sang Gi, Gim Won Hui, Gim Tae Hyeon MGMT AGAINST MANAGEMENT Election of inside director Sin Dong Bin, I In Won, Sin Yeong Ja, Sin Heon MGMT WITH MANAGEMENT Election of audit committee member I Hong Ro, Min Sang Gi, Gim Won Hui MGMT AGAINST MANAGEMENT 4 Approval of remuneration for director MGMT WITH MANAGEMENT SK C&C CO LTD 23-Mar-12 AGM Vote For All except Vote Against 5 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Amendment of articles of incorp MGMT WITH MANAGEMENT Election of outside director (candidate: Hwan Kyun Lee) MGMT WITH MANAGEMENT Election of outside director (candidate: Soon Sik Joo) MGMT WITH MANAGEMENT Election of audit committee member as an outside director(candidate: Hwan Kyun Lee) MGMT WITH MANAGEMENT Election of audit committee member as an outside director (candidate: Young Seok Han) MGMT WITH MANAGEMENT 5 Approval of remuneration for director MGMT AGAINST MANAGEMENT 6 Amendment of articles on retirement allowance for director MGMT WITH MANAGEMENT YG ENTERTAINMENT 23-Mar-12 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT Election of inside director O Dong Won MGMT WITH MANAGEMENT Election of inside director Hwang Bo Gyeong MGMT WITH MANAGEMENT 3 Election of outside director I Ho Sang MGMT WITH MANAGEMENT 4 Approval of remuneration for director MGMT WITH MANAGEMENT 5 Approval of remuneration for auditor MGMT WITH MANAGEMENT BS FINANCIAL GRP 27-Mar-12 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Amendment of articles of incorp. MGMT WITH MANAGEMENT 3 Election of directors: O Geo Don, Im Yeong Rok MGMT WITH MANAGEMENT 4 Election of audit committee member O Geo Don MGMT WITH MANAGEMENT 5 Approval of remuneration for director MGMT WITH MANAGEMENT HANATOUR SVC INC 27-Mar-12 AGM Vote For All except Vote Against 2 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Approval of partial amendment to articles of incorporation MGMT AGAINST MANAGEMENT 3 Election of an outside director (candidate: Sang Tae Kim) MGMT WITH MANAGEMENT 4 Election of an audit committee member (candidate: Sang Tae Kim) MGMT WITH MANAGEMENT 5 Approval of limit of remuneration for directors MGMT WITH MANAGEMENT KEPCO ENG & CONTRUCTION 28-Mar-12 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Election of Directors I Deok Gyu, Gang Gyeong Seong MGMT WITH MANAGEMENT 3 Approval of remuneration for director MGMT WITH MANAGEMENT 4 Approval of remuneration for auditor MGMT WITH MANAGEMENT LOCK&LOCK CO LTD 28-Mar-12 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Election of director Gim Seong Tae MGMT WITH MANAGEMENT 3 Approval of remuneration for director MGMT WITH MANAGEMENT GRAND KOREA LEISURE CO LTD 29-Mar-12 AGM Vote For All Proposals 1 Approval of financial statement MGMT WITH MANAGEMENT 2 Election of director: Na Sang Hun MGMT WITH MANAGEMENT 3 Approval of limit of remuneration for directors MGMT WITH MANAGEMENT 4 Approval of limit of remuneration for auditors MGMT WITH MANAGEMENT NCSOFT CORP 29-Mar-12 AGM Vote For All Proposals 1 Approval of financial statements (Expected dividend : KRW 600 per share) MGMT WITH MANAGEMENT 2 Amendment of articles of Incorporation MGMT WITH MANAGEMENT 3 Election of inside director Gim Taek Jin MGMT WITH MANAGEMENT 4 Election of outside director Bak Byeong Mu MGMT WITH MANAGEMENT 5 Election of audit committee Member Bak Byeong Mu MGMT WITH MANAGEMENT 6 Approval of remuneration for director MGMT WITH MANAGEMENT SHINHAN FINANCIAL GRP 29-Mar-12 AGM Vote For All Proposals 1 Approval of financial statement MGMT WITH MANAGEMENT Approval of partial amendment to articles of incorporation: Reflection of amended commercial law and external rules MGMT WITH MANAGEMENT Approval of partial amendment to articles of incorporation: Establishing the committee of governance structure and recommending of candidate for chairman MGMT WITH MANAGEMENT Election of director: Mr. Jin Won Suh (other non executive director) MGMT WITH MANAGEMENT Election of director: Mr. Ke Sop Yun (outside director) MGMT WITH MANAGEMENT Election of director: Mr. Sang-Kyeong Lee (outside director) MGMT WITH MANAGEMENT Election of director: Mr. Jung Il Lee (outside director) MGMT WITH MANAGEMENT Election of director: Mr. Haruki Hirakawa (outside director) MGMT WITH MANAGEMENT Election of director: Mr. Philippe Aguignier (outside director) MGMT WITH MANAGEMENT Election of audit committee member: Mr. Taeeun Kwon MGMT WITH MANAGEMENT Election of audit committee member: Mr. Seok Won Kim MGMT WITH MANAGEMENT Election of audit committee member: Mr. Ke Sop Yun MGMT WITH MANAGEMENT Election of audit committee member: Mr. Sang-Kyeong Lee MGMT WITH MANAGEMENT 5 Approval of limit of remuneration for directors MGMT WITH MANAGEMENT CJ CGV CO LTD 30-Mar-12 AGM Vote For All except Vote Against 2 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Amendment of articles of incorp. MGMT AGAINST MANAGEMENT 3 Election of Directors internal candidate: Seo Jeong, Yoon Kyung Lim, Imm Sang Yeop outside candidate: Gim Guk Jin MGMT WITH MANAGEMENT 4 Election of Auditors candidate: Gim Guk Jin MGMT WITH MANAGEMENT 5 Approval of remuneration for director MGMT WITH MANAGEMENT DAEWOO SHIPBLDG & MAR 30-Mar-12 AGM Vote For All Proposals 1 Approve Financial Statements, Appropriation of Income and Dividend of KRW 500 per Share MGMT WITH MANAGEMENT 2 Amend Articles of Incorporation MGMT WITH MANAGEMENT Elect Ko Jae-Ho as Inside Director MGMT WITH MANAGEMENT Elect Kim Kab-Joong as Inside Director MGMT WITH MANAGEMENT Elect Park Dong-Hyuk as Inside Director MGMT WITH MANAGEMENT Elect Kwon Young-Min as Non Independent Non-Executive Director MGMT WITH MANAGEMENT Elect Han Kyung-Taek as Outside Director MGMT WITH MANAGEMENT Elect Yoon Chang-Joong as Outside Director MGMT WITH MANAGEMENT Elect Han Kyung-Taek as Member of Audit Committee MGMT WITH MANAGEMENT Elect Yoon Chang-Joong as Member of Audit Committee MGMT WITH MANAGEMENT 5 Approve Total Remuneration of Inside Directors and Outside Directors MGMT WITH MANAGEMENT INFRAWARE INC 30-Mar-12 AGM Vote For All except Vote Against 6 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Election of director Gang Gwan Hui MGMT WITH MANAGEMENT 3 Election of auditor Gwak Min Cheol MGMT WITH MANAGEMENT 4 Approval of remuneration for director MGMT WITH MANAGEMENT 5 Approval of remuneration for auditor MGMT WITH MANAGEMENT 6 Amendment of articles of incorp. MGMT AGAINST MANAGEMENT PARADISE CO LTD 30-Mar-12 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT Election of inside director: I Hyeok Byeong MGMT WITH MANAGEMENT Election of inside director: Choe Jong Hwan MGMT WITH MANAGEMENT Election of outside director: Choe Yeong Il MGMT WITH MANAGEMENT 3 Approval of remuneration for director MGMT WITH MANAGEMENT 4 Approval of remuneration for auditor MGMT WITH MANAGEMENT 5 Amendment of articles of incorporation MGMT WITH MANAGEMENT SAMSUNG FIRE & MAR INS 05-Jun-12 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Amendment of articles of incorp. MGMT WITH MANAGEMENT 3 Election of director Mun Hyo Nam, Son Byeon G Jo, Yun Yeong Cheol MGMT WITH MANAGEMENT 4 Election of audit committee member Son Byeong Jo , Yun Yeong Cheol MGMT WITH MANAGEMENT 5 Approval of remuneration for director MGMT WITH MANAGEMENT DONGBU INS CO LTD 13-Jun-12 AGM Vote For All Proposals 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Amendment of articles of incorporation MGMT WITH MANAGEMENT 3 Election of director Gim Jeong Nam, I Geun Yeong, Gim Seon Jeong, I Su Hyu MGMT WITH MANAGEMENT 4 Election of audit committee member who is an out side director I Geun Yeong, Gim Seon Jeong MGMT WITH MANAGEMENT 5 Approval of remuneration for director MGMT WITH MANAGEMENT KOREAN REINSURANCE CO 13-Jun-12 AGM Vote For All except Vote Against 4.2 1 Approval of financial statements MGMT WITH MANAGEMENT 2 Amendment of articles of incorp. MGMT WITH MANAGEMENT 3 Election of director Won Jong Gyu, Choe Yong Su, Ga Jae Hwan, Jang Byeong Gu, Yang Hui San MGMT WITH MANAGEMENT Election of audit committee member who is an outside director Ga Jae Hwan MGMT WITH MANAGEMENT Election of audit committee member who is not an outside director Choe Yong Su MGMT AGAINST MANAGEMENT 5 Approval of remuneration for director MGMT WITH MANAGEMENT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Korea Equity Fund, Inc. By: /s/Masashi Terachi Masashi Terachi, President (Principal Executive Officer) Date:August 22, 2012
